
	
		II
		111th CONGRESS
		1st Session
		S. 2786
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2009
			Mr. Leahy (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend titles 18 and 28 of the United
		  States Code to provide incentives for the prompt payments of debts owed to the
		  United States and the victims of crime by imposing late fees on unpaid
		  judgments owed to the United States and to the victims of crime, to provide for
		  offsets on amounts collected by the Department of Justice for Federal agencies,
		  to increase the amount of special assessments imposed upon convicted persons,
		  to establish an Enhanced Financial Recovery Fund to enhance, supplement, and
		  improve the debt collection activities of the Department of Justice, to amend
		  title 5, United States Code, to provide to assistant United States attorneys
		  the same retirement benefits as are afforded to Federal law enforcement
		  officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Restitution Enforcement and
			 Equitable Retirement Treatment Act of 2009.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Enhanced financial recovery
				Sec. 101. Unpaid fines and restitution.
				Sec. 102. Remission of criminal monetary penalties.
				Sec. 103. Prioritization of restitution efforts.
				Sec. 104. Imposition of civil late fee.
				Sec. 105. Increase in the amount of special
				assessments.
				Sec. 106. Enhanced financial recovery fund.
				Sec. 107. Effective dates.
				TITLE II—Equitable retirement treatment of assistant United
				States attorneys
				Sec. 201. Retirement treatment of assistant United States
				attorneys.
				Sec. 202. Provisions relating to incumbents.
				Sec. 203. Agency share contributions.
				Sec. 204. Effective date.
			
		IEnhanced financial recovery
			101.Unpaid fines and restitution
				(a)In generalSection 3612 of title 18, United States
			 Code, is amended—
					(1)by striking subsections (d), (e), (g), (h),
			 and (i); and
					(2)by inserting after subsection (c) the
			 following:
						
							(d)Imposition of late fee
								(1)In generalA late fee shall be imposed upon a
				defendant if fines or restitution obligations of the defendant totaling not
				less than $2,500 unpaid as of the date specified in subsection (f)(1). The late
				fee imposed under this paragraph shall be 5 percent of the unpaid principal
				balance for an individual and 10 percent for any other person.
								(2)Allocation of payments
									(A)FineSubject to subparagraph (C), if a late fee
				is imposed under paragraph (1) for a fine—
										(i)an amount equal to 95 percent of each
				payment made by a defendant shall be credited to the Crime Victims Fund
				established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C.
				10601) or as otherwise provided in that section; and
										(ii)an amount equal to 5 percent of each
				payment shall be credited to the Department of Justice Enhanced Financial
				Recovery Fund established under section 106 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009.
										(B)RestitutionSubject to subparagraph (C), if a late fee
				is imposed under paragraph (1) for a restitution obligation—
										(i)an amount equal to 95 percent of each
				payment shall be paid to any victim identified by the court; and
										(ii)an amount equal to 5 percent of each
				payment shall be credited to the Department of Justice Enhanced Financial
				Recovery Fund established under section 106 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009.
										(C)Order of paymentsPayments for fines or restitution shall be
				applied first to the principal and, if any, the late fee under paragraph (1).
				If the amount due on either the principal or the late fee has been paid in full
				and the other amount due remains unpaid, all payments for fines or restitution
				shall then be applied to the other unpaid obligation. If the principal and the
				late fee have been paid in full, all payments for fines or restitution shall
				then be applied to interest.
									(3)DefinitionsIn this subsection—
									(A)the term fines or restitution
				obligations does not include any amount that is imposed as interest,
				costs, or a late fee;
									(B)the term principal does not
				include any amount that is imposed as interest, penalty, or a late fee;
				and
									(C)the term restitution includes
				any unpaid balance due to a person identified in any judgment, or order of
				restitution, entered in any criminal case.
									(e)Waiver of Interest, Penalty, or Late
				Fees
								(1)In generalThe Attorney General may waive all or part
				of any interest or late fee under this section or any interest or penalty
				imposed under any other provision of law if the Attorney General determines
				that reasonable efforts to collect the interest, late fee, or penalty are not
				likely to be effective.
								(2)Waiver by courtThe court may waive the uncollected portion
				of a late fee, upon the motion of the defendant, and a showing, by a
				preponderance of the evidence, that—
									(A)the defendant has made a good faith effort
				to satisfy all unpaid fines or restitution obligations;
									(B)despite the good faith efforts of the
				defendant, the defendant is not likely to satisfy the obligations within the
				time provided for under section 3613 of this title; and
									(C)the continued collection of a late fee
				would constitute an undue burden upon the
				defendant.
									.
					(b)Repeal of delinquency and default
			 provisionsSection 3572 of
			 title 18, United States Code, is amended by striking subsections (h) and
			 (i).
				102.Remission of criminal monetary
			 penaltiesSection 3573 of
			 title 18, United States Code, is amended to read as follows:
				
					3573.Petition of the Government for modification
				or remission
						(a)In generalUpon petition of the Government showing
				that reasonable efforts to collect a fine, restitution obligation, or special
				assessment are not likely to be effective, the court may, in the interest of
				justice, remit all or any part of the fine, restitution obligation, or special
				assessment, including interest, penalty, and late fees.
						(b)Victims other than the United
				StatesIn the case of a
				restitution obligation owed to a victim other than the United States, the
				express and clearly voluntary consent of the victim is required before the
				court may grant such petition. No defendant shall initiate contact with a
				victim for the purpose of securing consent to a possible remission except
				through counsel, the United States attorney, or in such a manner as first
				approved by the court as safe and
				noncoercive.
						.
			103.Prioritization of restitution
			 effortsSection 3771 of title
			 18, United States Code, is amended by adding the following subsection:
				
					(g)Guidelines
						(1)In generalThe Attorney General shall promulgate
				guidelines to ensure the effective and efficient enforcement of all criminal
				and civil obligations which are owed to the United States and enforced by the
				Department of Justice.
						(2)ContentsThe guidelines promulgated under paragraph
				(1) shall require consideration, in making decisions relating to enforcement of
				criminal and civil obligations which are owed to the United States, of the
				amount due, the amount collectible, and whether the amount is due to
				individuals who are not likely to be able to enforce the obligation without
				assistance from the Department of
				Justice.
						.
			104.Imposition of civil late fee
				(a)In generalSection 3011 of title 28, United States
			 Code, is amended to read as follows:
					
						3011.Imposition of late fee
							(a)In generalA late fee shall be imposed on a defendant
				if there is an unpaid balance due to the United States on any money judgment in
				a civil matter recovered in a district court as of—
								(1)the fifteenth day after the date of the
				judgment; or
								(2)if the day described in paragraph (1) is a
				Saturday, Sunday, or legal public holiday, the next day that is not a Saturday,
				Sunday, or legal holiday.
								(b)Amount of late feeA late fee imposed under subsection (a)
				shall be 5 percent of the unpaid principal balance for an individual and 10
				percent for any other person.
							(c)Allocation of paymentsSubject to subsection (d), if a late fee is
				imposed under subsection (a)—
								(1)an amount equal to 95 percent of each
				principal payment made by a defendant shall be credited as otherwise provided
				by law; and
								(2)an amount equal to 5 percent of each
				principal payment shall be credited to the Department of Justice Enhanced
				Financial Recovery Fund established under section 106 of the Enhanced Financial
				Recovery and Equitable Retirement Treatment Act of 2007.
								(d)Order of paymentsPayments for a money judgment in a civil
				matter shall be applied first to the principal and, if any, the late fee under
				subsection (a). If the amount due on either the principal or the late fee has
				been paid in full and the other amount due remains unpaid, all payments for a
				money judgment in a civil matter shall be applied to the other unpaid
				obligation. If the principal and the late fee have been paid in full, all
				payments for a money judgment in a civil matter shall then be applied to
				interest.
							(e)DefinitionsIn this section—
								(1)the term principal does not
				include any amount that is imposed as interest, penalty, or a late fee;
				and
								(2)the term unpaid balance due to the
				United States—
									(A)includes any unpaid balance due to a person
				that was represented by the Department of Justice in the civil matter in which
				the money judgment was entered; and
									(B)does not include interest, costs,
				penalties, or late
				fees.
									.
				(b)Technical and conforming
			 amendmentThe table of
			 sections for subchapter A of chapter 176 of title 28, United States Code, is
			 amended by striking the item relating to section 3011 and inserting the
			 following:
					
						
							3011. Imposition of late
				fee.
						
						.
				105.Increase in the amount of special
			 assessmentsSection 3013 of
			 title 18, United States Code, is amended by striking subsection (a) and
			 inserting the following:
				
					(a)The court shall assess on any person
				convicted of an offense against the United States—
						(1)in the case of an infraction or a
				misdemeanor—
							(A)if the defendant is an individual—
								(i)the amount of $10 in the case of an
				infraction or a class C misdemeanor;
								(ii)the amount of $25 in the case of a class B
				misdemeanor; and
								(iii)the amount of $100 in the case of a class A
				misdemeanor; and
								(B)if the defendant is a person other than an
				individual—
								(i)the amount of $100 in the case of an
				infraction or a class C misdemeanor;
								(ii)the amount of $200 in the case of a class B
				misdemeanor; and
								(iii)the amount of $500 in the case of a class A
				misdemeanor; and
								(2)in the case of a felony—
							(A)the amount of $100 if the defendant is an
				individual; and
							(B)the amount of $1,000 if the defendant is
				not an
				individual.
							.
			106.Enhanced financial recovery fund
				(a)EstablishmentThere is established in the Treasury a
			 separate account known as the Department of Justice Enhanced Financial Recovery
			 Fund (in this section referred to as the Fund).
				(b)DepositsNotwithstanding section 3302 of title 31,
			 United States Code, or any other law regarding the crediting of collections,
			 there shall be credited as an offsetting collection to the Fund an amount equal
			 to—
					(1)2 percent of any amount collected pursuant
			 to civil debt collection litigation activities of the Department of Justice (in
			 addition to any amount credited under section 11013 of the 21st Century
			 Department of Justice Appropriations Authorization Act (28 U.S.C. 527
			 note));
					(2)5 percent of all amounts collected as
			 restitution due to the United States pursuant to the criminal debt collection
			 litigation activities of the Department of Justice; and
					(3)any late fee collected under section 3612
			 of title 18, United States Code, as amended by this Act, or section 3011 of
			 title 28, United States Code, as amended by this Act.
					(c)AvailabilityThe amounts credited to the Fund shall
			 remain available until expended.
				(d)Payments from the fund To support enhanced
			 enforcement of judgments
					(1)Use for collection
						(A)In generalExcept as provided in paragraph (2), the
			 Attorney General shall use not less than $20,000,000 of the Fund in each fiscal
			 year, to the extent that funds are available, for the collection of civil and
			 criminal judgments by the Department of Justice, including restitution
			 judgments where the beneficiaries are the victims of crime.
						(B)AllocationThe funds described in subparagraph (A)
			 shall be used to enhance, supplement, and improve the civil and criminal
			 judgment enforcement efforts of the Department of Justice first, and primarily
			 for such activities by United States attorneys’ offices. A portion of the funds
			 described in subparagraph (A) may be used by the Attorney General to provide
			 legal, investigative, accounting, and training support to the United States
			 attorneys’ offices in carrying out civil and criminal debt collection
			 activities.
						(C)LimitationThe funds described in subparagraph (A) may
			 not be used to determine whether a defendant is guilty of an offense or liable
			 to the United States, except incidentally for the provision of assistance
			 necessary or desirable in a case to ensure the preservation of assets or the
			 imposition of a judgment, which assists in the enforcement of a judgment, or in
			 a proceeding directly related to the failure of a defendant to satisfy the
			 monetary portion of a judgment.
						(2)Adjustment of amountIn each fiscal year following the first
			 fiscal year in which deposits into the Fund are greater than $20,000,000, the
			 amount to be used under paragraph (1)(A) shall be increased by a percentage
			 equal to the change in the Consumer Price Index published by the Bureau of
			 Labor Statistics of the Department of Labor for the calendar year preceding
			 that fiscal year.
					(3)LimitationIn any fiscal year, amounts in the Fund
			 shall be available to the extent that the amount appropriated in that fiscal
			 year for the purposes described in paragraph (1) is not less than an amount
			 equal to the amount appropriated for such activities in fiscal year 2006,
			 adjusted annually in the same proportion as increases reflected in the amount
			 of aggregate level of appropriations for the Executive Office of United States
			 Attorneys and United States Attorneys.
					(e)Current agency share
			 contributionsAfter expending
			 amounts in the Fund as provided under subsection (d), the Attorney General may
			 use amounts remaining in the Fund to offset additional agency share
			 contributions made by the Department of Justice for personnel benefit expenses
			 incurred as a result of this Act or the amendments made by this Act relating to
			 service as an assistant United States attorney on or after the date of
			 enactment of this Act. The availability of amounts from the Fund shall have no
			 effect on the implementation of title II or the amendments made by title
			 II.
				(f)Retroactive agency share
			 contributionsAfter expending
			 amounts in the Fund as provided under subsection (e), the Attorney General may
			 use amounts remaining in the Fund to offset agency share contributions made by
			 the Department of Justice for personnel benefit expenses incurred as a result
			 of this Act or the amendments made by this Act relating to service as an
			 assistant United States attorney before the date of enactment of this
			 Act.
				(g)Rebate of agency offsetsAfter expending amounts in the Fund as
			 provided under subsection (f), all amounts remaining in the Fund shall be
			 credited, proportionally, to the Federal agencies on behalf of which debt
			 collection litigation activities were conducted that resulted in deposits under
			 paragraph (1) or (2) of subsection (b) during that fiscal year.
				(h)Payments to the general fundAfter expending amounts in the Fund as
			 provided under subsection (g), all amounts remaining in the Fund shall be
			 deposited with the General Fund of the United States Treasury.
				(i)DefinitionIn this section, the term United
			 States—
					(1)includes—
						(A)the executive departments, the judicial and
			 legislative branches, the military departments, and independent establishments
			 of the United States; and
						(B)corporations primarily acting as
			 instrumentalities or agencies of the United States; and
						(2)except as provided in paragraph (1), does
			 not include any contractor of the United States.
					107.Effective dates
				(a)In generalExcept as provided in this section, this
			 title and the amendments made by this title shall take effect 30 days after the
			 date of enactment of this Act.
				(b)Criminal
			 casesThe amendments made by
			 section 105 and subsection (d) of section 3612 of title 18, United States Code,
			 as added by section 101 of this Act, shall apply to any offense committed on or
			 after the date of enactment of this Act, including any offense which includes
			 conduct that continued on or after the date of enactment of this Act.
				(c)Civil casesThe amendments made by section 104 shall
			 apply to any case pending on or after the date of enactment of this Act.
				IIEquitable retirement treatment of assistant
			 United States attorneys
			201.Retirement treatment of assistant United
			 States attorneys
				(a)Civil service retirement system
					(1)Assistant United States attorney
			 definedSection 8331 of title
			 5, United States Code, is amended—
						(A)in paragraph (30), by striking
			 and at the end;
						(B)in paragraph (31), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following:
							
								(32)assistant United States
				attorney—
									(A)means an assistant United States attorney
				appointed under section 542 of title 28; and
									(B)includes an individual—
										(i)appointed United States attorney under
				section 541 or 546 of title 28;
										(ii)who has previously served as an assistant
				United States attorney; and
										(iii)who elects under section 202 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009 to be treated as an
				assistant United States attorney and solely for the purposes of this
				title.
										.
						(2)Retirement treatmentChapter 83 of title 5, United States Code,
			 is amended by adding after section 8351 the following:
						
							8352.Assistant United States
				attorneysAn assistant United
				States attorney shall be treated in the same manner and to the same extent as a
				law enforcement officer for purposes of this chapter, except as follows:
								(1)Section 8335(b)(1) of this title (relating
				to mandatory separation) shall not apply.
								(2)Section 8336(c)(1) of this title (relating
				to immediate retirement at age 50 with 20 years of service as a law enforcement
				officer) shall apply to assistant United States attorneys except the age for
				immediate retirement eligibility shall be 57 instead of
				50.
								.
					(3)Technical and conforming
			 amendments
						(A)Table of sectionsThe table of sections for chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8351 the following:
							
								
									Sec. 8352. Assistant United States
				attorneys.
								
								.
						(B)Mandatory separationSection 8335(a) of title 5, United States
			 Code, is amended by striking 8331(29)(A) and inserting
			 8331(30)(A).
						(b)Federal employees’ retirement
			 system
					(1)Assistant United States attorney
			 definedSection 8401 of title
			 5, United States Code, is amended—
						(A)in paragraph (35), by striking
			 and at the end;
						(B)in paragraph (36), by striking the period
			 and inserting ; and; and
						(C)by adding at the end the following:
							
								(37)assistant United States
				attorney—
									(A)means an assistant United States attorney
				appointed under section 542 of title 28; and
									(B)includes an individual—
										(i)appointed United States attorney under
				section 541 or 546 of title 28;
										(ii)who has previously served as an assistant
				United States attorney; and
										(iii)who elects under section 202 of the
				Enhanced Restitution Enforcement and
				Equitable Retirement Treatment Act of 2009 to be treated as an
				assistant United States attorney and solely for the purposes of this
				title.
										.
						(2)Retirement treatmentSection 8402 of title 5, United States
			 Code, is amended by adding at the end the following:
						
							(h)An assistant United States attorney shall
				be treated in the same manner and to the same extent as a law enforcement
				officer for purposes of this chapter, except as follows:
								(1)Section 8425(b)(1) of this title (relating
				to mandatory separation) shall not apply.
								(2)Section 8412(d) of this title (relating to
				immediate retirement at age 50 with 20 years of service as a law enforcement
				officer) shall apply to assistant United States attorneys except the age for
				immediate retirement eligibility shall be 57 instead of
				50.
								.
					(c)Mandatory separationSections 8335(b)(1) and 8425(b)(1) of title
			 5, United States Code, are each amended by adding at the end the following:
			 This subsection shall not apply in the case of an assistant United
			 States attorney..
				202.Provisions relating to incumbents
				(a)DefinitionsIn this section—
					(1)the term assistant United States
			 attorney means an assistant United States attorney appointed under
			 section 542 of title 28, United States Code; and
					(2)the term incumbent means an
			 individual who, on the date of enactment of this Act—
						(A)is serving as an assistant United States
			 attorney;
						(B)is serving as a United States Attorney
			 appointed under section 541 or 546 of title 28, United States Code; or
						(C)is employed by the Department of Justice
			 and has served at least 10 years as an assistant United States attorney.
						(b)Notice requirementNot later than 180 days after the date of
			 enactment of this Act, the Department of Justice shall take measures reasonably
			 designed to provide notice to incumbents on—
					(1)their election rights under this title;
			 and
					(2)the effects of making or not making a
			 timely election under this title.
					(c)Election available to incumbents
					(1)In generalAn incumbent may elect, for all purposes,
			 to be treated—
						(A)in accordance with the amendments made by
			 this title; or
						(B)as if this title had never been
			 enacted.
						(2)Time limitationAn election under this subsection shall not
			 be effective unless the election is made not later than the earlier of—
						(A)180 days after the date on which the notice
			 under subsection (b) is provided; or
						(B)the date on which the incumbent involved
			 separates from service.
						(3)Failure to electFailure to make a timely election under
			 this subsection shall be deemed—
						(A)for an assistant United States attorney, as
			 an election under paragraph (1)(A); and
						(B)for any other incumbent, as an election
			 under paragraph (1)(B).
						(d)Limited retroactive effect
					(1)Effect on retirementIn the case of an incumbent who elects (or
			 is deemed to have elected) the option under subsection (c)(1)(A), all service
			 performed by that individual as an assistant United States attorney
			 shall—
						(A)to the extent performed on or after the
			 effective date of that election, be treated in accordance with applicable
			 provisions of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, as amended by this title; and
						(B)to the extent performed before the
			 effective date of that election, be treated in accordance with applicable
			 provisions of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, as if the amendments made by this title had then been in
			 effect.
						(2)Creditable serviceAll service performed by an incumbent under
			 an appointment under section 515, 541, 543, or 546 of title 28, United States
			 Code, and while concurrently employed by the Department of Justice shall be
			 credited in the same manner as if performed as an assistant United States
			 attorney.
					(3)No other retroactive effectNothing in this title (including the
			 amendments made by this title) shall affect any of the terms or conditions of
			 an individual’s employment (apart from those governed by subchapter III of
			 chapter 83 or chapter 84 of title 5, United States Code) with respect to any
			 period of service preceding the date on which such individual’s election under
			 subsection (c) is made (or is deemed to have been made).
					(e)Individual contributions for prior
			 service
					(1)In generalAn individual who makes an election under
			 subsection (c)(1)(A) shall, with respect to prior service performed by such
			 individual, deposit, with interest, to the Civil Service Retirement and
			 Disability Fund the difference between the individual contributions that were
			 actually made for such service and the individual contributions that would have
			 been made for such service if the amendments made by this title had then been
			 in effect.
					(2)Effect of not contributingIf the deposit required under paragraph (1)
			 is not paid, all prior service of the incumbent shall remain fully creditable
			 as law enforcement officer service, but the resulting annuity shall be reduced
			 in a manner similar to that described in section 8334(d)(2)(B) of title 5,
			 United States Code.
					(3)Prior service definedIn this subsection, the term prior
			 service means, with respect to any individual who makes an election (or
			 is deemed to have made an election) under subsection (c)(1)(A), all service
			 credited as an assistant United States attorney, but not exceeding 20 years,
			 performed by such individual before the date as of which applicable retirement
			 deductions begin to be made in accordance with such election.
					(f)RegulationsThe Office of Personnel Management shall
			 prescribe regulations necessary to carry out this title, including provisions
			 under which any interest due on the amount described under subsection (e) shall
			 be determined.
				203.Agency share contributions
				(a)In generalThe cost for current agency share
			 contributions for personnel benefits incurred as a result of this Act or the
			 amendments made by this Act may be paid from the Enhanced Financial Recovery
			 Fund. If in any fiscal year the Fund does not have a sufficient amount on
			 deposit to satisfy the cost for current agency share contributions for
			 personnel benefits incurred as a result of this Act or the amendments made by
			 this Act, the amount of the insufficiency shall be due the next fiscal
			 year.
				(b)Retroactive agency shareThe cost for retroactive agency share
			 contributions for personnel benefits incurred as a result of this Act or the
			 amendments made by this Act may be paid from the Enhanced Financial Recovery
			 Fund. Notwithstanding section 8348(f) or section 8423(b) of title 5, United
			 States Code, an amount equal to the amount remaining in the Enhanced Financial
			 Recovery Fund in any fiscal year, after the amounts credited to the Fund have
			 been expended to satisfy the requirements of subsections (d) and (e) of section
			 106 of this Act, shall be credited toward the cost for retroactive agency share
			 contributions for personnel benefits incurred as a result of this Act or the
			 amendments made by this Act until such cost, along with accumulated interest,
			 has been satisfied in full.
				(c)Use of fundsFunds appropriated for the Department of
			 Justice shall not be used to pay for the additional cost for current or
			 retroactive agency share contributions for personnel benefits incurred as a
			 result of this Act or the amendments made by this Act except as directed by the
			 Attorney General.
				204.Effective date
				(a)In generalThis title shall take effect on the date of
			 enactment of this Act.
				(b)IncumbentsIn the case of an incumbent who elects (or
			 is deemed to have elected) the option under section 202(c)(1)(A) of this title,
			 the election shall not take effect until 24 months after the date of enactment
			 of this Act, except as follows:
					(1)An incumbent with at least 30 years of
			 service as an assistant United States attorney may choose to have the election
			 take effect at any time between 6 and 24 months after the date of enactment of
			 this Act.
					(2)An incumbent with at least 25 years of
			 service credited as an assistant United States attorney may choose to have the
			 election take effect at any time between 12 and 24 months after the enactment
			 of this Act.
					(3)An incumbent with at least 20 years of
			 service credited as an assistant United States attorney may, with the approval
			 of the Attorney General, choose to have the election take effect at any time
			 between 6 and 24 months after the date of enactment of this Act.
					(4)An incumbent with at least 20 years service
			 credited as an assistant United States attorney and who is currently serving
			 under an appointment under section 541 or 546 of title 28, United States Code,
			 may choose to have the election take effect at any time between the enactment
			 of this Act and 24 months after the date of enactment of this Act.
					
